                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


PREMIER RESEARCH                     )
INTERNATIONAL, LLC,                  )
                                     )
                Plaintiff,           )
                                     )
     v.                              )        1:19CV1147
                                     )
MEDPACE, INC.,                       )
                                     )
                Defendant.           )


                     MEMORANDUM OPINION AND ORDER

OSTEEN, JR., District Judge
     This matter is before the court on Defendant Medpace,

Inc.’s (“Medpace”) motion to dismiss Plaintiff Premier Research

International, LLC’s (“PRI”) Amended Complaint for several

service mark and unfair competition violations under federal and

North Carolina law. (Doc. 14.) Medpace moves to dismiss PRI’s

Complaint under Federal Rules of Civil Procedure 12(b)(2) and

12(b)(3). (Id.) For the reasons stated herein, the court finds

PRI’s Complaint for should be dismissed lack of personal

jurisdiction.

I.   FACTUAL AND PROCEDURAL BACKGROUND

     A.    Parties

     PRI is a limited liability company organized under the laws

of Delaware, with its principal place of business in Durham,




     Case 1:19-cv-01147-WO-JEP Document 26 Filed 09/30/20 Page 1 of 32
North Carolina. (First Amended Complaint (“Am. Compl.”) (Doc.

11) ¶ 2.)1 PRI is a clinical research and development service

provider in the biotech and pharmaceutical industries. (Id.

¶ 3.)

     Medpace is a corporation organized under the laws of Ohio,

with its principal place of business there as well. (Id. ¶ 4.)

Medpace has a related entity, Medpace Research, Inc. (“Medpace

Research”), which is registered to conduct business in North

Carolina. (Id. ¶ 5.) Medpace also offers clinical research and

development services to biotech companies. (Id. ¶ 6.) Plaintiff

alleges Medpace “offers and provides clinical research and

development services to biotech entities, including those in

North Carolina, in the development of treatments for diseases

across medical practice areas,” and “offers, participates in,

organizes, and conducts clinical research trial services in

North Carolina and actively solicits and transacts related

business within North Carolina in conjunction with the offering

of its clinical research services to North Carolina-based

entities.” (Id. ¶¶ 6-7.) Plaintiff also alleges Medpace employs



     1 Plaintiff did not allege where its members reside, but the
defect is irrelevant since this suit is brought under the
court’s federal question jurisdiction and the court’s
supplemental jurisdiction. (Am. Compl. (Doc. 11) ¶ 9.)


                                 - 2 -



    Case 1:19-cv-01147-WO-JEP Document 26 Filed 09/30/20 Page 2 of 32
several employees in North Carolina for the purposes of

conducting and providing clinical trials to North Carolina-based

companies. (Id. ¶ 8.)

    B.    Factual Background

    This case arises out of Medpace’s use of the mark “BUILT

FOR BIOTECH” (the “Mark”).

    Plaintiff alleges that it has used the Mark “continuously”

since “as early as November 2017,” with its first use priority

date of November 30, 2017. (Id. ¶¶ 12, 14–15.) Plaintiff filed

an application for a federal registration of the Mark on

September 13, 2019, for various business uses. (Id. ¶ 13.)

Plaintiff uses the Mark in commerce, such as at trade shows, on

social media, in press releases, and during customer

presentations. (Id. ¶ 16.)

    Medpace, a competitor of Plaintiff’s, allegedly was on

notice of Plaintiff’s use of the Mark because Medpace attended

several of the same industry trade shows as Plaintiff in 2018

and mid-2019. (Id. ¶¶ 22–26.) Those trade shows were in

Massachusetts, Illinois, and Pennsylvania. (Id. ¶¶ 19, 22-26.)

Plaintiff alleges Medpace filed an application for registration

of the Mark on June 26, 2019, “just a few weeks after attending

the 2019 ASCO Annual Meeting in Chicago,” at which Plaintiff

promoted the Mark in connection with its services. (Id. ¶ 27.)

                                 - 3 -



    Case 1:19-cv-01147-WO-JEP Document 26 Filed 09/30/20 Page 3 of 32
In its application, Medpace allegedly claimed ownership of the

Mark, and started using the Mark in its online website and

advertising starting June 21, 2019. (Id. ¶¶ 28–29.)

    C.    Procedural Background

    Plaintiff PRI filed a First Amended Complaint. (Doc. 11.)

Defendant Medpace filed a motion to dismiss for lack of personal

jurisdiction and improper venue, (Doc. 14), and a supporting

memorandum, (Mem. in Supp. of Mot. to Dismiss First Am.

Complaint (“Def.’s Br.”) (Doc. 15)). Plaintiff responded, (Pl.’s

Opp’n to Def.’ Mot. to Dismiss (“Pl.’s Resp.”) (Doc. 19)), and

Defendant replied, (Doc. 22).

    Plaintiff brings the following claims: service mark

infringement in violation of 15 U.S.C. § 1125(a) (Claim One)

(Am. Compl. (Doc. 1) ¶¶ 35-44); unfair competition and false

designation of origin in violation of 15 U.S.C. § 1125(a) (Claim

Two (id. ¶¶ 45-56)); service mark infringement under North

Carolina law (Claim Three) (id. ¶¶ 57-66); unfair Competition

under North Carolina common law relating to Medpace’s use of the

Mark (Claim Four) (id. ¶¶ 67-79); and a violation of the North

Carolina Unfair and Deceptive Trade Practices Act under N.C.

Gen. Stat. § 75-1.1 et seq. relating to Medpace’s use of the

Mark (Claim Five) (id. ¶¶ 80-87).



                                 - 4 -



    Case 1:19-cv-01147-WO-JEP Document 26 Filed 09/30/20 Page 4 of 32
II.   ANALYSIS

      Because personal jurisdiction is dispositive, the court

addresses it first.

      A.    Personal Jurisdiction

            1.    Personal Jurisdiction Legal Background

      On a personal jurisdiction challenge, the plaintiff bears

the burden of ultimately proving personal jurisdiction by a

preponderance of the evidence. Carefirst of Md., Inc. v.

Carefirst Pregnancy Ctrs., Inc., 334 F.3d 390, 396 (4th Cir.

2003). But “[o]nce a defendant presents evidence indicating that

the requisite minimum contacts do not exist, the plaintiff must

come forward with affidavits or other evidence in support of its

position.” Pathfinder Software, LLC v. Core Cashless, LLC, 127

F. Supp. 3d 531, 538 (M.D.N.C. 2015) (quoting Vision Motor Cars,

Inc. v. Valor Motor Co., 981 F. Supp. 2d 464, 468 (M.D.N.C.

2013)). When the court does not hold an evidentiary hearing, the

court “must construe all relevant pleading allegations in the

light most favorable to the plaintiff, assume credibility, and

draw the most favorable inferences for the existence of

jurisdiction.” New Wellington Fin. Corp. v. Flagship Resort Dev.

Corp., 416 F.3d 290, 294 (4th Cir. 2005) (internal quotation




                                   - 5 -



      Case 1:19-cv-01147-WO-JEP Document 26 Filed 09/30/20 Page 5 of 32
marks omitted) (quoting Combs v. Bakker, 886 F.2d 673, 676 (4th

Cir. 1989)).

    To determine whether personal jurisdiction is proper, the

court engages in a two-part inquiry: first, North Carolina’s

long-arm statute must provide a statutory basis for the

assertion of personal jurisdiction, and second, the exercise of

personal jurisdiction must comply with due process. Christian

Sci. Bd. of Dirs. of the First Church of Christ, Scientist v.

Nolan, 259 F.3d 209, 215 (4th Cir. 2001); Vogel v. Wolters

Kluwer Health, Inc., 630 F. Supp. 2d 585, 594–95 (M.D.N.C.

2008). Courts have historically construed North Carolina’s long-

arm statute to be coextensive with the Due Process Clause,

thereby collapsing the two requirements “into a single inquiry”:

whether the non-resident defendant has such “minimum contacts”

with the forum state that exercising jurisdiction over it does

not offend “traditional notions of fair play and substantial

justice.” Christian Sci., 259 F.3d at 215 (quoting Int’l Shoe

Co. v. Washington, 326 U.S. 310, 316 (1945)).

    Due process allows a court to exercise general or specific

jurisdiction over a defendant. General jurisdiction exists over

a foreign defendant when its “continuous corporate operations

within a state [are] so substantial and of such a nature as to

justify suit against it on causes of action arising from

                                 - 6 -



    Case 1:19-cv-01147-WO-JEP Document 26 Filed 09/30/20 Page 6 of 32
dealings entirely distinct from those activities.” Int’l Shoe

Co., 326 U.S. at 318; see also Helicopteros Nacionales de

Colombia, S.A. v. Hall, 466 U.S. 408, 414 n.9 (1984) (“When a

State exercises personal jurisdiction over a defendant in a suit

not arising out of or related to the defendant’s contacts with

the forum, the State has been said to be exercising ‘general

jurisdiction’ over the defendant.”). General jurisdiction

requires a foreign defendant’s “affiliations with the State [to

be] so ‘continuous and systematic’ as to render [it] essentially

at home in the forum State.” Goodyear Dunlop Tires Operations,

S.A. v. Brown, 564 U.S. 915, 919 (2011) (citing Int’l Shoe Co.,

326 U.S. at 317). “The Supreme Court has recently held that,

aside from the ‘exceptional case,’ general personal jurisdiction

over a corporation is usually only appropriate in the

corporation’s state of incorporation or principal place of

business.” Pub. Impact, LLC v. Bos. Consulting Grp., Inc., 117

F. Supp. 3d 732, 738 (M.D.N.C. 2015) (citing Daimler AG v.

Bauman, 571 U.S. 117, 138-39 n.19 (2014)).

    “Specific jurisdiction is very different.” Bristol-Myers

Squibb Co. v. Super. Ct. of Cal., 582 U.S. ____, ____, 137 S.

Ct. 1773, 1780 (2017). It exists when the forum state exercises

personal jurisdiction over the defendant “in a suit arising out

of or related to the defendant’s contacts with the forum[.]”

                                 - 7 -



    Case 1:19-cv-01147-WO-JEP Document 26 Filed 09/30/20 Page 7 of 32
Helicopteros Nacionales de Colombia,466 U.S. at 414 n.8.

“[T]here must be an ‘affiliation between the forum and the

underlying controversy, principally, [an] activity or an

occurrence that takes place in the forum State.’” Bristol-Myers

Squibb Co., 137 S. Ct. at 1780 (quoting Goodyear, 564 U.S. at

919). “When there is no such connection, specific jurisdiction

is lacking regardless of the extent of a defendant’s unconnected

activities in the State.” Id. (citing Goodyear, 564 U.S. at 931

n.6.)

    To exercise specific jurisdiction over a defendant, due

process requires that the court examine “(1) the extent to which

the defendant purposefully availed itself of the privilege of

conducting activities in the State; (2) whether the

plaintiff[‘s] claims arise out of those activities directed at

the State; and (3) whether the exercise of personal jurisdiction

would be constitutionally reasonable.” UMG Recordings, Inc. v.

Kurbanov, 963 F.3d 344, 351-52 (4th Cir. 2020) (quoting

Consulting Eng’rs Corp. v. Geometric Ltd., 561 F.3d 273, 278

(4th Cir. 2009)).

          2.    General Jurisdiction

    In order to exercise general jurisdiction, Medpace must be

incorporated in North Carolina, have its principal place of

business in North Carolina, or qualify as an exceptional case

                                 - 8 -



    Case 1:19-cv-01147-WO-JEP Document 26 Filed 09/30/20 Page 8 of 32
wherein its contacts with North Carolina are so “‘continuous and

systematic’ as to render [it] essentially at home in the forum

State.” Goodyear, 564 U.S. at 919.

    Plaintiff alleges Medpace is incorporated in Ohio with its

principal place of business there as well. (Am. Compl. (Doc. 11)

¶ 4.) Therefore, Medpace is not amenable to general jurisdiction

in North Carolina under Daimler.

    Further, while Medpace has a related entity registered to

do business in North Carolina, this is irrelevant to the inquiry

as to Medpace. Under North Carolina law, a parent-subsidiary

relationship is, by itself, insufficient to assert general

personal jurisdiction over the parent. See Szulczewski v. Cox

Enters., Inc., No. 3:19CV479-GCM, 2020 WL 1674558, at *3

(W.D.N.C. Apr. 6, 2020). The court may assert general personal

jurisdiction over a parent, however, when the parent exercises

“substantial control” over the subsidiary’s activities. Id. In

doing so, courts applying North Carolina law have looked to the

parent’s “[c]ontrol, not mere majority or complete stock

control, but complete domination, not only of finances, but of

policy and business practice in respect to the transaction

attacked so that the corporate entity as to [that] transaction

had at the time no separate mind, will, or existence of its



                                 - 9 -



    Case 1:19-cv-01147-WO-JEP Document 26 Filed 09/30/20 Page 9 of 32
own.” Krausz Indus. Ltd. v. Smith-Blair, Inc., 188 F. Supp. 3d

545, 556–57 (E.D.N.C. 2016) (internal citations omitted).

    Here, however, Plaintiff only asserts that “[a] related

Medpace entity, Medpace Research, Inc., is registered to conduct

business in the State of North Carolina, with its registered

agent and registered mailing address located at 160 Mine Lake

Ct., Ste. 200, Raleigh, North Carolina 27615.” (Am. Compl. (Doc.

11) ¶ 5.) Plaintiff has submitted no facts tending to show that

Medpace exercises “substantial control” such that the court

asserting general jurisdiction over Medpace would be

appropriate.

    Finally, even if Medpace exercises “substantial control”

over Medpace Research, Plaintiff has not shown that Medpace

Research would be subject to general personal jurisdiction in

North Carolina in the first place. Maintaining business

registration in a state is insufficient for the application of

general jurisdiction under “[l]ong-standing precedent.” Debbie’s

Staffing Servs., Inc. v. Highpoint Risk Servs., LLC, No.

1:17CV657, 2018 WL 1918603, at *3 (M.D.N.C. Apr. 20, 2018)

(citing Ratliff v. Cooper Labs., Inc., 444 F.2d 745, 748 (4th

Cir. 1971); Pub. Impact, 117 F. Supp. 3d at 738).

    Because Plaintiff fails to submit any other facts that

would tend to show that Medpace Research is either incorporated

                                - 10 -



   Case 1:19-cv-01147-WO-JEP Document 26 Filed 09/30/20 Page 10 of 32
in North Carolina or maintains its principal place of business

there, there is no evidence that this court could even use

Medpace Research as a subsidiary through which to assert general

personal jurisdiction over Defendant Medpace.

    In addition, Plaintiff fails to allege facts or submit

evidence sufficient to show Medpace’s contacts with North

Carolina are so “continuous and systematic as to render [it]

essentially at home in the forum State.” Goodyear, 564 U.S. at

919 (internal quotation marks omitted). While it appears Medpace

employs some people in North Carolina, the Supreme Court has

made clear that “in-state business . . . does not suffice to

permit the assertion of general jurisdiction over claims . . .

that are unrelated to any activity occurring in [the forum

state].” BNSF Ry. Co. v. Tyrrell, ____ U.S. ____, ____, 137 S.

Ct. 1549, 1559 (2017). The court finds that this is not such an

“exceptional case.” Pub. Impact, 117 F. Supp. 3d at 738.

    The court finds that Plaintiff fails to make a prima facie

showing that Defendant is subject to general personal

jurisdiction in this court.

         3.    Specific Jurisdiction

    To exercise specific jurisdiction over Medpace, due process

requires that the court examine “(1) the extent to which the

defendant purposefully availed itself of the privilege of

                                - 11 -



   Case 1:19-cv-01147-WO-JEP Document 26 Filed 09/30/20 Page 11 of 32
conducting activities in the State; (2) whether the

plaintiff[‘s] claims arise out of those activities directed at

the State; and (3) whether the exercise of personal jurisdiction

would be constitutionally reasonable.” UMG Recordings, 963 F.3d

at 351-52 (quoting Consulting Eng’rs Corp., 561 F.3d at 278).

“The plaintiff must prevail on each prong.” Perdue Foods LLC v.

BRF S.A., 814 F.3d 185, 189 (4th Cir. 2016) (citing Consulting

Eng’rs Corp., 561 F.3d at 278).

    Medpace argues that Plaintiff’s claims do not arise from

Medpace’s activities in North Carolina, nor has Medpace

“purposefully availed” itself of North Carolina. (Def.’s Br.

(Doc. 15) at 5.) Therefore, Medpace argues, the specific

jurisdiction test is not satisfied. (Id. at 5–6.)

    Plaintiff argues that the “intentional use of a North

Carolina-based competitor’s identical mark, combined with

Medpace’s offices, employees, registered agent and clinical

trials in the state, is . . . enough to establish minimum

contacts giving rise to the activities complained of in this

case.” (Pl.’s Resp. (Doc. 19) at 8–9.)

    At this time, Medpace has not filed affidavits challenging

the facts alleged in Plaintiff’s Amended Complaint, nor does

Medpace challenge the facts set out in the declaration of

Kristin M. Adams, (Declaration of Kristin M. Adams (“Adams

                                - 12 -



   Case 1:19-cv-01147-WO-JEP Document 26 Filed 09/30/20 Page 12 of 32
Decl.”) (Doc. 19-1).) The court therefore finds, for the

purposes of Medpace’s motion, the following facts. Medpace

offers and provides clinical research and development services

to biotech entities in North Carolina. (Am. Compl. (Doc. 11)

¶ 6.) Medpace “offers, participates in, organizes, and conducts

clinical research trial services in North Carolina and actively

solicits and transacts related business within North Carolina in

conjunction with the offering of its clinical research services

to North Carolina-based entities.” (Id. ¶ 7.) Medpace employs

several employees located in North Carolina for the purpose of

conducting and providing clinical trials in North Carolina to

North Carolina-based companies. (Id. ¶ 8.) As Kristin Adams

provides in her declaration, a search on LinkedIn reveals

Medpace employs the following people in North Carolina: Thomas

Thompson, Vice President for Medical Affairs, and Sarah

DeRossett, Senior Medical Director. (Adams Decl. (Doc. 19-1)

¶ 2.) Adams further asserts that Medpace “has been involved in

research studies in which testing was performed by LipoScience

Inc., based in Raleigh, North Carolina,” as demonstrated by a

scholarly publication found on ProQuest Dialog. (Id. ¶ 3.) Adams

contends Medpace’s website is accessible nationwide, and it

allows users to sign up as research study participants and to

log in to various Medpace systems. (Id. ¶ 4.) Finally, she

                                - 13 -



   Case 1:19-cv-01147-WO-JEP Document 26 Filed 09/30/20 Page 13 of 32
asserts that her colleagues in North Carolina are able to access

these pages on Medpace’s website. (Id.)

    Plaintiff also filed screenshots from LinkedIn, which

reveal that Jennifer Pullum, Executive Director for Clinical

Trial Management at Medpace, Momméja-Marin Hervé, Vice President

of the Medical Department at Medpace, and Phillippa Miranda,

Vice President of Medical Affairs at Medpace are all listed as

being in the “Raleigh-Durham, North Carolina Area.” (Doc. 19-2

at 5, 9, 11.)

    The court will address each prong of the personal

jurisdiction test in turn.

                a.   Purposeful Availment

    The Fourth Circuit, noting that “this prong is not

susceptible to a mechanical application,” has set forth a list

of “nonexclusive factors” to consider:

    (1) whether the defendant maintained offices or agents
    in the State; (2) whether the defendant maintained
    property in the State; (3) whether the defendant
    reached into the State to solicit or initiate
    business; (4) whether the defendant deliberately
    engaged in significant or long-term business
    activities in the State; (5) whether a choice of law
    clause selects the law of the State; (6) whether the
    defendant made in-person contact with a resident of
    the State regarding the business relationship; (7)
    whether the relevant contracts required performance of
    duties in the State; and (8) the nature, quality, and
    extent of the parties’ communications about the
    business being transacted.


                                - 14 -



   Case 1:19-cv-01147-WO-JEP Document 26 Filed 09/30/20 Page 14 of 32
UMG Recordings, 963 F.3d at 352 (internal quotations and

citation omitted). “Relevant to this analysis are the quality

and nature of the defendant’s connections, not merely the number

of contacts between the defendant and the forum state.” Id.

    Plaintiff alleges “Medpace regularly transacts business” in

North Carolina, and “regularly engages in research studies

conducted in North Carolina in collaboration with North

Carolina-based research institutions and offers and provides its

services to entities in North Carolina.” (Am. Compl. (Doc. 11)

¶ 10.) Medpace also allegedly “employs multiple managers” in

North Carolina, and “[h]iring notices on online job-search

platforms indicate that Medpace has sought and continues to seek

employees to work for Medpace in North Carolina as Clinical

Study Managers.” (Id. ¶¶ 8, 10.) The court finds these

allegations, making all inferences in favor of jurisdiction, are

sufficient to support a finding that Medpace “should reasonably

anticipate being haled into court,” see World-Wide Volkswagen

Corp. v. Woodson, 444 U.S. 286, 297 (1980), and thus the

purposeful availment prong is met.

    Because Plaintiff’s allegations concerning Medpace’s

business dealings in North Carolina are sufficient to find

purposeful availment, the court need not address Medpace’s



                                - 15 -



   Case 1:19-cv-01147-WO-JEP Document 26 Filed 09/30/20 Page 15 of 32
website as part of its analysis; the court will address

Medpace’s website in the following section.

               b.    Arising out of Activities Directed at the
                     State

    Turning to the “arising out of” prong, Medpace argues

Plaintiff’s causes of action do not “arise from” Medpace’s

activities in North Carolina nor does Plaintiff ever allege

Medpace used the Mark in connection with Medpace’s activities in

North Carolina. (Def.’s Br. (Doc. 15) at 6.) PRI argues that

Medpace’s activity in North Carolina vis-à-vis its website, in

addition to other contacts with North Carolina, make it subject

to personal jurisdiction in North Carolina.

    “The analysis here is generally not complicated. Where

activity in the forum state is the genesis of [the] dispute,

this prong is easily satisfied.” UMG Recordings, 963 F.3d at 354

(alteration in original) (internal quotation marks omitted)

(quoting Tire Eng’g & Distrib., LLC v. Shandong Linglong Rubber

Co., 682 F.3d 292, 303 (4th Cir. 2012)).

    Plaintiff alleges the following facts to support its

assertion that this litigation “arose” out of Medpace’s

activities directed towards the state: (1) Medpace used the Mark

in connection with clinical research services offered to and

performed for North Carolina-based entities; (2) Medpace used


                                - 16 -



   Case 1:19-cv-01147-WO-JEP Document 26 Filed 09/30/20 Page 16 of 32
the Mark “in its advertising and promotional materials, on its

website, in online search results, and on its company social

media platforms in connection with the promotion of its clinical

research services to entities interested in engaging in clinical

research trials, including such entities in North Carolina”; and

(3) Medpace’s acts of infringement have caused harm to Plaintiff

in North Carolina. (Am. Compl. (Doc. 11) ¶¶ 32, 42.)

    Plaintiff further alleges that “as a competitor of

[Plaintiff] and having been to at least two trade shows at which

[Plaintiff] prominently displayed its marks, Medpace knew that

by placing [the Mark] on its website it was intentionally

reaching into North Carolina, [Plaintiff]’s place of business,

to cause confusion amongst consumers.” (Pl.’s Resp. (Doc. 19) at

8; see also Am. Compl. (Doc. 11) ¶¶ 24–27.)

    The court finds these allegations are insufficient to

establish Medpace’s use of the Mark “arises out of” its contacts

with North Carolina. The court will address each basis for

jurisdiction in turn.

                   i.      Medpace’s Use of the Mark in Connection
                           with Clinical Research Services

    Plaintiff alleges Medpace’s use of the Mark “in connection

with clinical research services offered to and performed for

North Carolina-based entities constitutes infringement of


                                - 17 -



   Case 1:19-cv-01147-WO-JEP Document 26 Filed 09/30/20 Page 17 of 32
[Plaintiff’s] exclusive rights in and to the BUILT FOR BIOTECH

mark in violation of 15 U.S.C. § 1125(a).” (Am. Compl. (Doc. 11)

¶ 42.) But Plaintiff provides no further evidence of

specifically how Medpace used the Mark in offering or performing

clinical research services to North Carolina entities, besides

through Medpace’s website, which the court addresses infra.

Though the court must “draw the most favorable inferences for

the existence of jurisdiction,” New Wellington, 416 F.3d at 294,

the court finds this allegation is insufficient to determine

that Medpace used this Mark in any way besides on its website,

which, as the court finds infra, may not serve as a basis for

personal jurisdiction.

     Because Plaintiff fails to provide any objective facts to

support a general allegation that Medpace uses the Mark in

connection with clinical trial services to and performed for

North Carolina entities, other than the website, this may not

serve as a basis for asserting specific personal jurisdiction.2




     2 Plaintiff does allege one customer of Medpace in North
Carolina. (See Adams Decl. (Doc. 19-1) ¶ 4.) Taking that
allegation as true, as required, Plaintiff fails to identify the
time during which that entity became a customer or whether the
Mark had any relationship to that business arrangement.

                                 - 18 -



    Case 1:19-cv-01147-WO-JEP Document 26 Filed 09/30/20 Page 18 of 32
                  ii.      Medpace’s Website

    Plaintiff offers evidence that Medpace operates a website

that is accessible in North Carolina. (See Adams Decl. (Doc.

19-1) ¶ 4.)

    In determining whether a defendant’s website may serve as

the basis for specific personal jurisdiction, courts look at

several factors. “The interactivity of a website is a

jurisdictionally relevant fact.” Fidrych v. Marriott Int’l,

Inc., 952 F.3d 124, 141 (4th Cir. 2020). Further,

    the likelihood that personal jurisdiction can be
    constitutionally exercised is directly proportionate
    to the nature and quality of commercial activity that
    an entity conducts over the Internet. This sliding
    scale is consistent with well developed personal
    jurisdiction principles. At one end of the spectrum
    are situations where a defendant clearly does business
    over the Internet. If the defendant enters into
    contracts with residents of a foreign jurisdiction
    that involve the knowing and repeated transmission of
    computer files over the Internet, personal
    jurisdiction is proper. At the opposite end are
    situations where a defendant has simply posted
    information on an Internet Web site which is
    accessible to users in foreign jurisdictions. A
    passive Web site that does little more than make
    information available to those who are interested in
    it is not grounds for the exercise [of] personal
    jurisdiction. The middle ground is occupied by
    interactive Web sites where a user can exchange
    information with the host computer. In these cases,
    the exercise of jurisdiction is determined by
    examining the level of interactivity and commercial
    nature of the exchange of information that occurs on
    the Web site.



                                - 19 -



   Case 1:19-cv-01147-WO-JEP Document 26 Filed 09/30/20 Page 19 of 32
Id. (quoting Zippo Mfg. Co. v. Zippo Dot Com, Inc., 952 F. Supp.

1119, 1124 (W.D. Pa. 1997)). The Fourth Circuit “re-formulated”

this analysis into the following:

     a State may, consistent with due process, exercise
     judicial power over a person outside of the State when
     that person (1) directs electronic activity into the
     State, (2) with the manifested intent of engaging in
     business or other interactions within the State, and
     (3) that activity creates, in a person within the
     State, a potential cause of action cognizable in the
     State’s courts.

Id. at 142 (quoting ALS Scan, Inc. v. Digit. Serv. Consultants,

Inc., 293 F.3d 707, 714 (4th Cir. 2002)).3

     As Adams asserts in her declaration, Medpace has a website

accessible nationwide, including to those in North Carolina.

(Adams Decl. (Doc. 19-1) ¶ 4.) She also asserts that users may

sign up as research study participants and log in to various

Medpace systems on the website. (Id.) Plaintiff, however, offers

no further evidence of interactivity, of whether the website has

any information specifically directed at North Carolina citizens

or entities, or of use of the Mark to establish contacts with

North Carolina firms or citizens.



     3 The court notes Plaintiff applied this test as part of its
argument in favor of general jurisdiction instead of specific
jurisdiction. (See Pl.’s Resp. (Doc. 19) at 5–6.) Plaintiff’s
application is incorrect. The Fourth Circuit applies this test
to aid its specific personal jurisdiction analysis. See Fidrych,
952 F.3d at 142.

                                 - 20 -



    Case 1:19-cv-01147-WO-JEP Document 26 Filed 09/30/20 Page 20 of 32
    The court will now examine the interactivity level of

Medpace’s website and what effect that has on the analysis, as

well as whether Medpace (1) directed electronic activity into

the North Carolina, (2) with the manifested intent of engaging

in business or other interactions within North Carolina, and (3)

that activity created, in a person within North Carolina, a

potential cause of action cognizable in North Carolina’s courts.

See Fidrych, 952 F.3d at 142.

    From Plaintiff’s evidence, the court finds Medpace’s

website is at least “semi-interactive,” and could be classified

as “interactive,” given users may “sign up” as research study

participants. (Adams’s Decl. (Doc. 19-1) ¶ 4.) The court,

however, keeps in mind the Fourth Circuit’s reminder that “if

[the court] attach[es] too much significance on the mere fact of

interactivity, [the court] risk[s] losing sight of the key issue

in a specific jurisdiction case — whether ‘the defendant has

purposefully directed [its] activities at residents of the

forum.’” Fidrych, 952 F.3d at 142 (quoting Burger King Corp. v.

Rudzewicz, 471 U.S. 462, 472 (1985)). The court does not find

that this electronic activity, with respect to its website, was

done “with the manifested intent of engaging in business or

other interactions within the State.” Plaintiff has put forth no

evidence tending to show that Medpace had a “manifested intent”

                                - 21 -



   Case 1:19-cv-01147-WO-JEP Document 26 Filed 09/30/20 Page 21 of 32
of engaging in business within North Carolina through its

website. “[T]here is no evidence of exchanges, of any nature,

between North Carolina residents and [Medpace] through the

site.” Pub. Impact, 117 F. Supp. 3d at 744. And “[t]here is no

allegation that [Medpace] has used [Plaintiff]’s trademark in

North Carolina (other than via the Internet), nor does it appear

that [Medpace] has specifically used the trademark to establish

any contact with a North Carolina resident or the State of North

Carolina itself.” Id. at 745. Indeed, it appears that Medpace’s

website was “accessible to all but targeted at no one in

particular.” Fidrych, 952 F.3d at 143.

    Further, Plaintiff has put forth no evidence that Medpace’s

website displayed any advertising directed towards North

Carolina customers, see UMG Recordings, 963 F.3d at 353 (finding

the defendant sold advertising space to advertisers directing

their ads towards “specific jurisdictions like Virginia,”

therefore, the defendant had purposefully availed himself of

Virginia), nor that anyone from North Carolina has used

Medpace’s website outside of Plaintiff’s lawyers for the

purposes of this suit. See Vape Guys, Inc. v. Vape Guys

Distrib., Inc., Civil Action No. 3:19cv298, 2020 WL 1016443, at

*8–9 (E.D. Va. Mar. 2, 2020) (finding the plaintiff’s

allegations that “at least one Virginia sale exists and that

                                - 22 -



   Case 1:19-cv-01147-WO-JEP Document 26 Filed 09/30/20 Page 22 of 32
Defendant operates an interactive website accessible to

Virginians,” in addition to the defendant soliciting business

from Virginia customers, were enough to support minimum contacts

for personal jurisdiction purposes). Instead, this court finds,

based on Plaintiff’s allegations, that the website “allows users

to sign up as research study participants . . . and to log in to

various Medpace systems.” (Adams’s Decl. (Doc. 19-1) ¶ 4.) The

website’s interactive content is directed towards only

recruiting study participants, not customers. This finding is

supported by Plaintiff’s allegations regarding the presence of

employees in North Carolina who support clinical research

activities. (See id. ¶ 2; Doc. 19-2.) Plaintiff raises no

allegations that the Mark caused confusion among research study

participants or otherwise caused Plaintiff damage as a result of

the recruitment of study participants. Plaintiff alleges

wrongful use of the Mark in recruiting customers in North

Carolina and offers no evidence that the recruitment of research

study participants in North Carolina supports an inference that

customers are also solicited and served in North Carolina in

connection with the alleged use of the Mark.

    Accordingly, the court finds Medpace’s online activity has

not created Plaintiff’s trademark infringement causes of action



                                - 23 -



   Case 1:19-cv-01147-WO-JEP Document 26 Filed 09/30/20 Page 23 of 32
within North Carolina in a manner sufficient to support specific

jurisdiction.

                iii.       Medpace Caused Plaintiff Harm in North
                           Carolina

    Finally, the court finds Plaintiff’s allegation that

“Medpace knew that by placing the [] [M]ark on its website it

was intentionally reaching into North Carolina, [Plaintiff]’s

place of business, to cause confusion amongst consumers,” (Pl.’s

Resp. (Doc. 19) at 8; see also Am. Compl. (Doc. 11) ¶¶ 24–27),

is insufficient to establish personal jurisdiction.

    Under the “effects” test, as first stated by the Supreme

Court in Calder v. Jones, 465 U.S. 783 (1984), plaintiffs must

prove:

    (1) the defendant committed an intentional tort; (2)
    the plaintiff felt the brunt of the harm in the forum,
    such that the forum can be said to be the focal point
    of the harm; and (3) the defendant expressly aimed his
    tortious conduct at the forum, such that the forum can
    be said to be the focal point of the tortious
    activity.

Carefirst, 334 F.3d at 398 n.7. Though trademark infringement is

considered an intentional tort, Plaintiff’s argument “would fail

the third element of the test.” Firebirds Int’l, LLC v. Firebird

Rest. Grp., LLC, No. 3:16-cv-00774-RJC-DSC, 2017 WL 4366750, at

*7 (W.D.N.C. Oct. 2, 2017). The court has already determined

that the evidence is not sufficient to support a finding that


                                - 24 -



   Case 1:19-cv-01147-WO-JEP Document 26 Filed 09/30/20 Page 24 of 32
Medpace “expressly target[ed] North Carolina,” id., with its

Mark for the purpose of recruiting customers. “[A]lthough the

place that the plaintiff feels the alleged injury is plainly

relevant to the [jurisdictional] inquiry, it must ultimately be

accompanied by the defendant’s own [sufficient minimum] contacts

with the state if jurisdiction . . . is to be upheld.”

Carefirst, 334 F.3d at 401 (quoting Young v. New Haven Advocate,

315 F.3d 256, 262 (4th Cir. 2002)). This argument therefore

fails because the court finds Plaintiff has not demonstrated

that its causes of action “arise” out of Medpace’s contacts with

North Carolina as necessary under the second prong of the

specific personal jurisdiction test.

               c.    Constitutional Reasonableness

    “Once it has been decided that a defendant purposefully

established minimum contacts within the forum State, these

contacts may be considered in light of other factors to

determine whether the assertion of personal jurisdiction would

comport with ‘fair play and substantial justice.’” Burger King,

471 U.S. at 476 (quoting Int’l Shoe Co., 326 U.S. at 320). Even

though this court readily concludes that Plaintiff’s causes of

action do not arise from Defendant’s contacts with North

Carolina such that Medpace should be subjected to personal



                                - 25 -



   Case 1:19-cv-01147-WO-JEP Document 26 Filed 09/30/20 Page 25 of 32
jurisdiction in this state, it will briefly address this prong

of the analysis.

    The constitutional reasonableness part “of the analysis

ensures that litigation is not so gravely difficult and

inconvenient as to place the defendant at a severe disadvantage

in comparison to his opponent.” Tire Eng’g, 682 F.3d at 303

(internal quotation marks omitted). In making this

determination, the court has considered:

    (1) the burden on the defendant of litigating in the
    forum; (2) the interest of the forum state in
    adjudicating the dispute; (3) the plaintiff’s interest
    in obtaining convenient and effective relief; (4) the
    shared interest of the states in obtaining efficient
    resolution of disputes; and (5) the interests of the
    states in furthering substantive social policies.

Consulting Eng’rs, 561 F.3d at 279.

    The constitutional reasonableness prong “ensures that

litigation is not so gravely difficult and inconvenient as to

place the defendant at a severe disadvantage in comparison to

his opponent.” Tire Eng’g, 682 F.3d at 303 (quoting CFA Inst. v.

Inst. of Chartered Fin. Analysts of India, 551 F.3d 285, 296

(4th Cir. 2009) (internal quotation marks omitted). “The burden

on the defendant, interests of the forum state, and the

plaintiff’s interest in obtaining relief guide our inquiry. A

corporate defendant’s domicile abroad, standing alone, does not



                                - 26 -



   Case 1:19-cv-01147-WO-JEP Document 26 Filed 09/30/20 Page 26 of 32
render domestic exercise of jurisdiction unduly burdensome.” Id.

(internal citations omitted).

    First, Medpace is domiciled in Ohio. It would thus “bear at

least some burden” if it were forced to defend the litigation in

North Carolina. New Venture Holdings, L.L.C. v. DeVito Verdi,

Inc., 376 F. Supp. 3d 683, 697 (E.D. Va. 2019). Its principals

would likely have to travel from Ohio to North Carolina. See

id.; Carepoint, Inc. v. Carepoint Healthcare, LLC, No.

2:20-cv-1109-DCN, 2020 WL 4207579, at *5 (D.S.C. July 22, 2020).

This factor weighs against the exercise of jurisdiction.

    Second, North Carolina has little interest in adjudicating

this dispute; Plaintiff is incorporated in Delaware, not North

Carolina, despite its principal place of business being there.

Cf. Carepoint, 2020 WL 4207579, at *5 (“South Carolina has a

strong interest in adjudicating a trademark dispute in which a

South Carolina corporation alleges infringement based on

in-state sales by an out-of-state entity.”). This factor weighs

against finding jurisdiction.

    Third, the court finds Plaintiff does have an interest in

“obtaining convenient and effective relief,” Wright v. Zacky &

Sons Poultry, LLC, 105 F. Supp. 3d 531, 541 (M.D.N.C. 2015), but

that Plaintiff is a “sophisticated corporation, and can afford

to bring a lawsuit in another state,” New Venture Holdings, 376

                                - 27 -



   Case 1:19-cv-01147-WO-JEP Document 26 Filed 09/30/20 Page 27 of 32
F. Supp. 3d at 697. This factor weighs against finding

jurisdiction.

    Fourth, the court is confident both Ohio and North Carolina

share an interest in adjudicating this dispute efficiently and

fairly. This factor does not weigh for or against finding

jurisdiction.

    Finally, regarding social policies, the court finds no

substantive policy of North Carolina or Ohio would be furthered

by litigating this case in North Carolina. This factor does not

weigh for or against finding jurisdiction.

    The court also finds it would be constitutionally

unreasonable to find personal jurisdiction here, given the court

has already found that Plaintiff’s causes of action do not arise

out of Medpace’s contacts with North Carolina. Indeed, it would

undermine the long-held principle that jurisdiction should be

exercised when the defendant had “clear notice that it is

subject to suit” in the forum state. New Venture Holdings, 376

F. Supp. 3d at 696.

    Taking these factors in total, the court finds it would be

constitutionally unreasonable to exercise personal jurisdiction

over Medpace.




                                - 28 -



   Case 1:19-cv-01147-WO-JEP Document 26 Filed 09/30/20 Page 28 of 32
         4.    Personal Jurisdiction Conclusion

    The court finds that it has no basis to assert general or

specific personal jurisdiction over Defendant Medpace.

    B.   Venue

    Because this court finds it lacks personal jurisdiction

over Defendant Medpace, the court need not address venue. See

Pathfinder Software, 127 F. Supp. 3d at 544 (declining to

address the defendant’s argument for dismissal based on improper

venue after finding the plaintiff failed to make a prima facie

showing of personal jurisdiction).

    C.   Plaintiff’s Request for Jurisdictional Discovery

    Finally, the court finds Plaintiff’s argument that the

court should allow jurisdictional discovery without merit.

    The court may grant limited discovery on the issue of

personal jurisdiction. See Carefirst, 334 F.3d at 402

(recognizing district courts have broad discretion whether to

grant discovery and concluding court did not abuse discretion in

denying discovery on issue of personal jurisdiction); Mylan

Lab’ys, Inc. v. Akzo, 2 F.3d 56, 64 (4th Cir. 1993) (same);

McLaughlin v. McPhail, 707 F.2d 800, 806 (4th Cir. 1983)

(affirming district court conclusion that “limited depositions

may be warranted to explore jurisdictional facts in some

cases”); see also Oppenheimer Fund, Inc. v. Sanders, 437 U.S.

                                - 29 -



   Case 1:19-cv-01147-WO-JEP Document 26 Filed 09/30/20 Page 29 of 32
340, 351 n.13 (1978) (“[W]here issues arise as to jurisdiction

or venue, discovery is available to ascertain the facts bearing

on such issues.”).

       “When a plaintiff offers only speculation or conclusory

assertions about contacts with a forum state, a court is within

its discretion in denying jurisdictional discovery.” Carefirst,

334 F.3d at 402. If a “plaintiff can show that discovery is

necessary in order to meet defendant’s challenge to personal

jurisdiction, a court should ordinarily permit discovery on that

issue unless plaintiff’s claim appears to be clearly frivolous.”

Rich v. KIS Cal., Inc., 121 F.R.D. 254, 259 (M.D.N.C. 1988). But

when the plaintiff’s “claim of personal jurisdiction appears to

be both attenuated and based on bare allegations in the face of

specific denials made by defendants, the Court need not permit

even limited discovery confined to issues of personal

jurisdiction should it conclude that such discovery will be a

fishing expedition.” Id.

       As these cases make clear, the issue before the court is

whether jurisdictional discovery is “necessary to meet

defendant’s challenge to personal jurisdiction” or whether

Plaintiff’s claim is “both attenuated and based on bare

allegations in the face of specific denials made by defendants.”

Id.

                                   - 30 -



      Case 1:19-cv-01147-WO-JEP Document 26 Filed 09/30/20 Page 30 of 32
    Plaintiff contends its jurisdictional discovery request

would cover the following information:

    (a) total revenue generated from contacts with North
    Carolina related to its clinical research services;
    (b) relevant total annual revenue to determine the
    proportion of revenue comprised by contacts with North
    Carolina entities; (c) the number and positions of
    employees Medpace has in North Carolina; (d) the
    number of offices Medpace or its subsidiaries have in
    North Carolina; (e) the nature, quantity and quality
    of the North Carolina entities Medpace has partnered
    with, or considered partnering with, to provide its
    services; and (f) the scope of marketing and
    advertising efforts directly or indirectly targeting
    North Carolina entities.

(Pl.’s Resp. (Doc. 19) at 12.)

    Plaintiff’s “claim of personal jurisdiction appears to be

both attenuated and based on bare allegations in the face of

specific denials made by defendants, [therefore] the Court need

not permit even limited discovery confined to issues of personal

jurisdiction should it conclude that such discovery will be a

fishing expedition.” Rich, 121 F.R.D. at 259. The claim of

jurisdiction is attenuated because there are no allegations to

suggest the underlying controversy has arisen in this state.

Even if information was revealed as to (a) through (e), the

court already determined Plaintiff personally availed itself of

North Carolina. With respect to Plaintiff’s request for

discovery as marketing and advertising efforts, this request is



                                - 31 -



   Case 1:19-cv-01147-WO-JEP Document 26 Filed 09/30/20 Page 31 of 32
based on “bare allegations,” and do not suggest any further

discovery would reveal facts relevant to specific jurisdiction.

    The court is thus satisfied that discovery is not necessary

and the request for discovery should be denied.

III. CONCLUSION

    For the reasons set forth above, the court finds that

Defendant’s motion will be granted.

    IT IS THEREFORE ORDERED that Defendant’s Motion to Dismiss,

(Doc. 14), is GRANTED and this case is DISMISSED WITHOUT

PREJUDICE.

    A judgment reflecting this memorandum opinion and order

will be entered contemporaneously herewith.

    This the 30th day of September, 2020.



                                 __________________________________
                                    United States District Judge




                                - 32 -



   Case 1:19-cv-01147-WO-JEP Document 26 Filed 09/30/20 Page 32 of 32
